Citation Nr: 0033969	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  97-17 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right knee disability.

2.  Entitlement to an increased disability rating obstructive 
pulmonary disease with a history of asthma (also referred to 
herein as a "pulmonary disability"), for the periods 
February 2, 1996 through January 19, 1998 and June 9, 1999 
and thereafter, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1967. 

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which, in pertinent part, denied 
service connection for a right knee disability, but 
established service connection for asthma and assigned a 10 
percent disability rating therefore.

During the pendency of this appeal, a February 2000 RO 
determination increased the veteran's disability rating for 
service-connected pulmonary disability from 10 percent to 30 
percent, effective February 2, 1996.  Inasmuch as the veteran 
has continued to express dissatisfaction with this rating, 
has otherwise not withdrawn his appeal, and in light of the 
fact that the maximum schedular disability rating has not 
been assigned to date, the appeal continues.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

The Board also notes that the veteran appeared and testified 
at an August 2000 hearing before the undersigned Veterans Law 
Judge.

The Board further notes that the issue of entitlement to 
service connection for the residuals of a right knee 
disability will be addressed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  For the periods February 2, 1996 through June 19, 1998 
and from June 9, 1999 and thereafter, the veteran's pulmonary 
disability is not productive of the following: severe 
symptoms, characterized by frequent attacks of asthma (one or 
more attacks weekly) and marked dyspnea on exertion between 
attacks with only temporary relief by medications, more that 
light manual labor precluded; an FEV-1 of 40- to 55-percent 
predicted, an FEV-1/FVC of 40 to 55 percent, at least monthly 
visits to a physician for required care of exacerbations, 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids, or a DLCO (SB) of 40- 
to 55-percent predicted, or; maximum oxygen consumption of 15 
to 20 ml/kg/min (with cardiorespiratory limit).

2.  For the period January 20, 1998 through June 8, 1999, the 
veteran's asthma was productive of attacks requiring 
intermittent courses of systemic (oral or parenteral) 
corticosteroids.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 30 percent with regard to the veteran's service-connected 
pulmonary disorder, for the periods February 2, 1996 through 
June 19, 1998 and from June 9, 1999 and thereafter, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.96, 4.97, Diagnostic Code 6602 (1996); 
38 C.F.R. §§ 4.1-4.14, 4.96, 4.97, Diagnostic Codes 6602, 
6604 (2000).

2.  The schedular criteria for a 60 percent disability rating 
with regard to the veteran's service-connected pulmonary 
disorder has been met for the period January 20, 1998 through 
June 8, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.96, 4.97, Diagnostic Code 6602 
(1996); 38 C.F.R. §§ 4.1-4.14, 4.96, 4.97, Diagnostic Codes 
6602, 6604 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is appealing the original assignment of a 
disability rating following an award of service connection 
for pulmonary disability.  As such, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  Since this is an appeal of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found - a practice know as 
"staged ratings".  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

After noting that the claims file includes the veteran's 
service medical records (SMRs), VA examination reports, 
treatment records, and radiology reports, the veteran's 
written statements, and the transcripts of the veteran's 
September 1999 RO hearing and August 2000 Board hearing, the 
Board finds that the record as it stands is adequate to allow 
for equitable review of the veteran's increased rating claims 
and that no further action is necessary to meet the duty to 
assist the veteran under the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A).  

Pursuant to an August 1996 rating decision, the RO initially 
granted the veteran service connection for asthma and 
assigned a 10 percent disability rating, effective February 
2, 1996.  In accordance with a February 2000 rating decision, 
the veteran's service-connected pulmonary disability was 
recharacterized as obstructive pulmonary disease with a 
history of asthma, and his disability rating was increased to 
30 percent, effective February 2, 1996.

An April 1996 VA pulmonary examination report recites the 
veteran's history of having asthma since 1967 and that he 
uses Primatene about four or five time a week when he feels 
an attack come on.  Objectively, the lungs were clear and 
there was no wheezing.  A contemporaneous pulmonary function 
test (PFT) was apparently reviewed.  The diagnosis was 
asthma, probably mild.  The associated PFT report revealed an 
FEV-1 of 72 percent predicted and a DLCO of 108 percent 
predicted.  Two separate April 1996 VA radiology report 
revealed similar results, showing linear densities in the 
left base and lower lung fields probably representing discoid 
atelectasis or residual fibrotic change, but there were no 
active infiltrates identified.  

A December 1996 letter from a private physician, Fetnat M. 
Fouad-Tarazi, M.D., explains that the veteran underwent a 
hemodynamic work-up.  The impression included "[i]ncreased 
HCT probably secondary to COPD."  Pulmonary function tests 
were recommended.

The veteran was seen at VA in October 1997 for an asthma 
exacerbation; wheezing was detected. 

A private radiology report dated in January 1998 revealed 
some faint fibrosis in the left lung base, which was noted to 
be unchanged from the previous examination.  The remaining 
lung fields were clear, and there were no pleural effusions 
or pneumothorax, but there was mild hyperaeration.  

A January 1998 VA treatment record shows that the veteran was 
seen and treated for an asthma exacerbation.  Private medical 
records from The Methodist Hospitals, Inc., show that the 
veteran was admitted to the hospital from January 20 to 
January 22, 1998 due to an exacerbation of his bronchial 
asthma.  He was discharged with prescriptions for Prednisone 
and Theo-Dur.  A March 1998 discharge summary from The 
Methodist Hospitals, Inc., shows that the veteran was 
admitted for 24 hours due to an exacerbation of his bronchial 
asthma.  It was noted that the veteran would continue to use 
his Atrovent, Proventil, and AeroBid inhalers, and that he 
was prescribed Accolate.  The veteran was again briefly 
admitted to The Methodist Hospitals, Inc., in April 1998 due 
to an asthma exacerbation.  After being stabilized, he was 
discharged with a prescription for Prednisone, and was 
advised to stay on the nebulizer and to fill his prescription 
for Accolate.  

In May 1998, the veteran was seen and treated at VA for an 
asthma exacerbation.  The veteran noted his history of being 
admitted three times to The Methodist Hospitals, Inc., 
earlier in the year, and that he was on three separate 
inhalers.  Objectively, there was wheezing.  The assessment 
was asthma.  

Variously dated medical records from The Methodist Hospitals, 
Inc., as well as from VA, also evaluate the veteran's 
cardiovascular system.  However, a review of these records 
reveal no evidence of cor pulmonale, right ventricular 
hypertrophy, or pulmonary hypertension. 

A January 1999 VA pulmonary examination report recounts the 
veteran's history of bronchial asthma since 1966, and that he 
has been regularly followed at the VA.  His current 
medications were noted to include Motrin, 
hydrochlorothiazide, and combivent.  The veteran complained 
that his asthma is worse in the summer and fall, for three 
months at a time.  During such times, he constantly 
experiences dyspnea on even very light exertion and despite 
using his inhaler.  At rest there is no shortness of breath 
ever since.  During the winter and spring his breathing 
essentially returns to normal, but has acute attacks or 
exacerbations on the average of once a month, which last for 
15 to 20 minutes and are resolved by use of an inhaler.  The 
veteran reports that he requires emergency room care 
approximately 3 times per year.  At the time of the 
examination, the veteran felt that his asthma was in 
remission, and that he could walk 2 block before becoming 
short of breath.  In general, the veteran complained that his 
asthma has been getting worse over time.  Physical 
examination revealed slightly diminished breath sounds 
diffusely, diffuse mild inspiratory wheezing in all lung 
fields, and minimally prolonged expiration.  The diagnosis 
was bronchial asthma.  

A January 1999 VA PFT report revealed an FEV-1 of 81 percent 
predicted, an FEV-1/FVC of 91 percent, and a DLCO(SB) of 109 
percent predicted.  The interpretation included moderate 
obstructive pulmonary disease. 

A May 29, 1999 VA treatment record shows that the veteran was 
treated for an asthma exacerbation.  It appears that he was 
prescribed Prednisone for a ten day period.  VA treatment 
records in July and November 1999 revealed that the veteran 
suffered from wheezing and was assessed with asthma and COPD. 

The Board has also considered the veteran's numerous written 
statements and hearing testimony of September 1999 and August 
2000, in which the veteran claims that his service-connected 
COPD has progressively worsened and is of such severity as to 
warrant a disability rating in excess of the current 30 
percent rating.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In addition, the 
evaluation of the same disability under various diagnoses, 
and the evaluation of the same manifestations under different 
diagnoses, are to be avoided.  C.F.R. § 4.14. 

Effective October 7, 1996, the rating criteria for evaluating 
respiratory disorders substantially changed.  Federal 
Register, Volume 61, No. 173, September 5, 1996, page 46720- 
46731.  Prior to October 7, 1996, the veteran's disability 
was rated under 38 C.F.R. § 4.97, Diagnostic Code 6603.  
Subsequent to October 7, 1996, the veteran's disability is 
rated under 38 C.F.R. § 4.97, Diagnostic Code 6604 (2000).  
As held in Karnas v. Derwinski, 1 Vet. App. 308 (1991), where 
the law and regulations changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
has been concluded, the version most favorable to the 
claimant will apply.  As this case has been pending since 
February 1996, the veteran's claim for the assignment of a 
higher disability rating for a pulmonary disability will be 
considered under the criteria in effect prior to and after 
October 7, 1996.  The new criteria are only applicable to the 
period subsequent to, October 7, 1996, while the old criteria 
may be applied both prior to, and after, October 7, 1996.

At this point the Board notes that the applicable text of 
38 C.F.R. § 4.96(a) stating that ratings under Diagnostic 
Codes 6600 and 6817 may not be combined has not been 
substantially changed, and that this principle remains in 
effect.  

Under the old criteria, the veteran's pulmonary disability 
was rated, under 38 C.F.R. § 4.97, Diagnostic Code 6602, 
which provided the diagnostic criteria for rating asthma.  
Under this regulation, a 60 percent disability rating was 
assigned for severe symptoms, characterized by frequent 
attacks of asthma (one or more attacks weekly), marked 
dyspnea on exertion between attacks with only temporary 
relief by medications; more than light manual labor 
precluded.  A 30 percent rating was assigned for moderate 
symptoms, asthmatic attacks rather frequent (separated by 
only 10-14 day intervals) with moderate dyspnea on exertion 
between attacks. 

Under the revised criteria, Diagnostic Code 6602 provides 
that a 60 percent rating is assignable for asthma when there 
is an FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 
40 to 55 percent, or; at least monthly visits to a physician 
for required care of exacerbations, or; intermittent (at 
least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  A 30 percent disability is for 
assignable for asthma when there is an FEV-1 of 56- to 70-
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
daily inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication.

Under the new criteria, the veteran may alternatively be 
evaluated under a newly created regulation, Diagnostic Code 
6604 for the rating of COPD, as the veteran is currently 
service-connected for obstructive pulmonary disease in 
association with his asthma.  Under this Diagnostic Code, a 
60 percent disability rating is for assignment when there is 
an FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 
to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, 
or; maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 30 percent disability rating is 
for application when there is an FEV-1 of 56- to 70-percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
56- to 65-percent predicted.

With regard to the revised criteria, the readings used to 
evaluate the severity of the veteran's disability under 
Diagnostic Code 6602 and 6604 are established by specific 
test level results upon administration of pulmonary function 
tests after bronchodilatation.  (See Federal Register, Volume 
61, No. 173, September 5, 1996, page 46720-46731) (Comments 
to Final Rule).  Thus, in rating his pulmonary disability, 
the measurements taken upon post-bronchodilatation are 
controlling. 

Upon review of the evidence of record and in conjunction with 
the applicable laws and regulations, the Board finds that for 
the period January 20, 1998 through June 8, 1999 only, a 60 
percent disability rating is warranted on the basis of the 
revised criteria of Diagnostic Code 6602, which provides that 
attacks of asthma requiring intermittent (at least three per 
year) courses of systemic (oral or parenteral) 
corticosteroids shall afford the veteran a 60 percent rating.  
The record shows that the veteran was treated with courses of 
the systemic corticosteroid, Prednisone, in January 1998, 
April 1998, and May 1999.  Moreover, during the time period 
January 20, 1998 through June 8, 1999, the veteran was 
treated additional times for asthma exacerbations in March 
1998 and May 1998.  In consideration of the benefit of the 
doubt rule outlined in 38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 4.7, the Board finds that the veteran's symptoms more 
closely approximates a 60 percent rating, on the basis that 
he suffered several asthma exacerbations, three of which 
required Prednisone therapy, over the time period January 
1999 to May 1999. 

The preponderance of the evidence is otherwise against the 
assignment of a 60 percent rating under either the old or new 
criteria for any other period of time.  This conclusion is 
based on the evidence of record, which shows that the veteran 
does not suffer from the following: severe symptoms, 
characterized by frequent attacks of asthma (one or more 
attacks weekly) and marked dyspnea on exertion between 
attacks with only temporary relief by medications; an FEV-1 
of 40- to 55-percent predicted, an FEV-1/FVC of 40 to 55 
percent, or at least monthly visits to a physician for 
required care of exacerbations; or a DLCO(SB) of 40- to 55-
percent predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  

The Board notes that it has carefully examined the entire 
record and finds that the disability ratings herein affirmed 
or assigned for the veteran's service-connected asthma 
accurately reflects the relative severity of his disability 
at any given time, consistent with the requirements of 
Fenderson.

Finally, the Board finds, as did the RO, that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board has considered the 
history of the veteran's disability, the current clinical 
manifestations, and the effect this disability may have on 
the earning capacity of the veteran under 38 C.F.R. §§ 4.1, 
4.2, and finds that there has been no showing by the veteran 
that his service-connected disability has resulted in marked 
interference with his employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating in excess of 30 percent concerning the 
veteran's pulmonary disorder for the period February 2, 1996 
through June 19, 1998 and from June 9, 1999 and thereafter, 
is denied.  

A 60 percent disability rating for the period January 20, 
1998 through June 8, 1999, is granted.


REMAND

The veteran contends that he sustained an injury to his right 
knee at Fort Polk, Louisiana, requiring that he be placed in 
a cast for a number of weeks.  He also complains that while 
he was stationed at Fort Sill, Oklahoma, he reinjured his 
right knee, which resulted in various forms of treatment, 
including having fluid drained and the prescription of a knee 
brace and pills.  The veteran also claimed that he injured 
his right knee while serving with his unit in Germany.

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103) requires, among other things, that VA to 
provide assistance to the veteran through reasonable efforts 
in obtaining records specified by the veteran.  Although the 
RO obtained the veteran's SMRs, it does not appear that any 
supplemental search for the records specified by the veteran 
concerning injuries he sustained at Fort Polk, Fort Sill, or 
in Germany.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should attempt to obtain any 
of the veteran's SMRs regarding injuries 
to his right knee while he was at Fort 
Polk, Fort Sill, and in Germany.  All 
reasonable alternative sources or 
repositories of such records should be 
explored.  All explanations as to why any 
requested SMRs cannot be located should 
be documented in the claims file, and the 
veteran should be duly notified of these 
explanations.

2.  After the development set forth above 
is accomplished, the RO should again 
adjudicate the veteran's claim of 
entitlement to service connection for the 
residuals of a right knee injury in light 
of the additional evidence of record.  If 
the benefits sought are not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and to afford the veteran due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 



